ON MOTION TO REVIEW REFUSAL TO GRANT STAY
DOWNEY, Judge.
This cause involves an appeal pursuant to Florida Rule of Appellate Procedure 9.110(a)(3) to review an order of the trial court granting a new trial in a civil case. Pending that appeal the trial court has reset the case for trial. Appellant sought a stay of the proceeding in the trial court without success and now seeks review of said order denying a stay of the trial court proceeding.
An order granting a motion for new trial in a civil case is appealable as a final judgment to the extent possible. Bowen v. Willard, 340 So.2d 110 (Fla.1976). Upon filing a notice of appeal with the lower tribunal within thirty days of rendition of the order or judgment, the jurisdiction of the cause then vests absolutely in the appellate court until such appeal has been finally disposed of. Pruitt v. Brock, 437 So.2d 768 (Fla. 1st DCA 1983).
Accordingly, the trial court was without jurisdiction to proceed with a new trial of this cause and the proceeding below should be stayed until the appeal has been disposed of. Therefore, the order denying appellant’s motion to stay is reversed.
GLICKSTEIN and GUNTHER, JJ., concur.